Title: To Thomas Jefferson from the Board of Trade, with Reply, 25 January 1780
From: Board of Trade,Jefferson, Thomas
To: Board of Trade,Jefferson, Thomas


[Williamsburg] 25 Jan. 1780. Requests advice of Council concerning purchase of spirits and other commodities from De Francy for the use of the several garrisons. Reply follows: “In Council January 25th 1780. The Board disapproves altogether of the proposed purchase of Rice and Salt; and refer to the Board of Trade to determine whether the sum to which the State of the Public Treasury will of necessity reduce them as was mentioned in Council to one of their board, will admit of their purchasing Rum as well as Cloathing and other Necessaries. If it will, there can be no objection, to the purchase of Rum, if it will not, it is thought adviseable to restrain their purchases to those Articles only which they shall deem most essentially necessary. Th: Jefferson.”
